             IN THE UNITED STATES COURT FOR THE DISTRICT OF UTAH
                                     CENTRAL DIVISION




 ARLENE R. ATHERTON,
        Plaintiff,                                       ORDER ADOPTING REPORT
                                                          AND RECOMMENDATION


                vs.


 SALT LAKE CITY POLICE                                   Case No. 2:19-CV-386-DB-DBP
 DEPARTMENT,
                                                            District Judge Dee Benson
        Defendant.                                         Magistrate Judge Dustin Pead




       Before the court is the Report and Recommendation issued by United States Magistrate

Judge Dustin B. Pead recommending that this action be DISMISSED.

       The parties were notified of their right to file objections to the Report and

Recommendation within fourteen (14) days after receiving it. Neither party has filed such an

objection.

       Having reviewed all relevant materials, including the reasoning set forth in the



                                                 1
Magistrate Judge’s Report and Recommendation, the court ADOPTS the Report and

Recommendation. Accordingly, this action is DISMISSED in its entirety.

       DATED this 19th day of December, 2019.


                                          _________________________________
                                          Dee Benson
                                          United States District Judge




                                             2
